                    Case 1:15-cv-08725-GBD-RWL Document 259 Filed 09/19/19 Page 1 of 2
                                               CAHILL GORDON & REINDEL LLP
                                                         EIGHTY PINE STREET
                                                       NEW YORK, NY 10005-1702

 HOBEI\T A. ALESSI           CIIAHLES A.GILMAN                TELEPIIONE, (212) iOl-;JOOO       GEOFFHEY E. LIEBMANN            MlCIIAEL A. SIi EHMAN
 HELENE I!. BANKS            AHIEL GOLDMAN                        WWW.CAI IILL.COM              BHIAN T. MAHKLEY                DAHHEN SILVER
ANIHUDII BANSAL              JASON M. IIALL                                                     MEGIIAN N. McDEHMOTr            JOSIAII M. SLOTNICI,
 DA \'ID L. BAHASII          WILLIAM M. IIAHTNETT                                               WILLIAM J. MILLEI\              HICHAHD A. STIEGLITZ JH.
 LANDIS C. BEST               NOLA ll. IIELLEH                  1990 n STHElcr. N.W.             NOAII B. NEWITZ                HOSS E. STURMAN
 BHADLEY .I. BONDI           CHAIG M. 1101\0WITZ             WASHINGTON, DC 20(){)G-l lR 1      MICIIAEL J. OIILEH              SUSANNA M. SUII
 llHOCnTON ll. BOSSON         DOUGLASS. 1101\0WITZ                                              DAVID I\. OWEN                  ANTIIONY K TAMA
.I \MES .I CLAl\n            TIMOTIIY B. IIOWELL                     ( 202) 8G2-8900
                                                                                                JOIIN PAPACIII\ISTOS            .IONATIIAN D. TIIIEH
CIIHISTOl'IIEI\ W. CLEMENT    DAVID G . .JANUSZEWSKI                                            LUIS I\. PENALVER               SEAN I'. TONOLLI
 AYANO K CHEED                ELA! KATZ                   CAIIILL GOH DON & HEINDEL (UK) LL!'   KIMBERLY l'ETILLO-DC:COSSAI\D   .IOIIN A. Tl\ll'ODOHO
Sl•~\N M. DA VIS              BHIAN S. KELLEIIEH                ~+ MONUMENT STHEET              SIIEILA C. HAMESII              GLENN J. WALDHII', .Ill.
STUAHTG. DOWNING              HICIIAHD KELLY                       LONDON ECSH RAJ              MICIIAEL W. REDDY               IIEI\BEHT S. WASH EH
ADAM M. IJWOHKIN             CIIEHIE I\. KISEH*                   +•1··1· (0) 20 i920 9800      OLEG HEZZY                      MICIIAEL B. WEISS
ANASTASIA EFIMOVA            .JOEL KURTZBEHG                                                    JAMES ROBINSON                  DAVID WISIIENGHAD
.JENNIFER B. EZI\ING         TED B. LACEY                                                       TIIOHN HOSENTIIAL               COHEY WHIGIIT
 HELENA S. FHANCESClll       MAHC I\. LASIIBHOOK              WHITEH'S DIHECT NUMllEI\          TAMMY L. HOY                    .IOSIIUA M. ZELIG
JOAN MUHTAGII FRANnEL        ALIZA H. LEVINE                                                    .IONATIIAN A. SCIIAFFZIN         DANIEL J.·ZUBKOFF
.IONATIIAN J. FHANKEL        .JOEL II. LEVITIN
                                                                                                                                  • ADMITl'ED IN DC ONLY


                                                                (212) 701-3403

                                                                                                                  September 19, 2019


                    Re:      UMB Bank, NA., as Trustee, v. Sano.ft., Case No. 15 Civ. 08725-GBD-RWL

              Dear Judge Lehrburger:

                      We represent Plaintiff UMB Bank, N.A., as Trustee. On September 13, 2019, Defendant
              Sanofi filed a motion to seal certain materials in its motion for summary judgment (ECF 253) and,
              pursuant to Local Rule 6. l(b), the Trustee's opposition is due September 27, 2019. We understand
              that motion, as well as the parties' summary judgment motions (ECF 245-47, 256; 248, 250-52),
              have since been referred to your Honor (ECF 258). We are reviewing Sanofi's sealing motion
              and, consistent with your Honor's Individual Rules and Practices, will raise any disagreements
              with Sanofi' s counsel. 1 To the extent any issues remain unresolved, we expect to file an opposition
              to Sanofi's sealing motion on or before September 27, 2019.

                                                                                             Respectfully submitted,



                                                                                             Charles A. Gilman

              1
                Sanofi designated a great deal of information produced by it in this action as confidential under the protective order
              (ECF No. 38). Therefore, the Trustee's filings in support of its motion for summary judgment contain quite a few
              redactions. We are cognizant of the instructions of the Court of Appeals, Lugosch v. Pyramid Co. of Onondaga, 435
              F.3d 110, 121, 126 (2d Cir. 2006) (The First Amendment and the common law impose "a strong presumption of
              access" that can be met "only by specific, on-the-record findings that higher values necessitate a narrowly tailored
              sealing."); Brown v. Maxwell, 929 F.3d 41, 47 (2d Cir. 2019) ("[I]t is well-settled that documents submitted to a court
              for its consideration in a summary judgment motion are-as a matter of law-judicial documents to which a strong
              presumption of access attaches, under both the common law and the First Amendment."), and, in our view, none of
              the redacted information, even comes close to overcoming the heavy presumption of public access to judicial
              documents. Pursuant to Sanofi's obligations under the protective order (ECF No. 38, at 1 5.2), we have requested that
              they review the Trustee's summary judgment materials and notify us within five business days of the information that
              Sanofi continues to insist be redacted from the filed document. We will raise any disagreement with your Honor.
      Case 1:15-cv-08725-GBD-RWL Document 259 Filed 09/19/19 Page 2 of 2
CtdlILL GollDON   & REINDEL LL!'


                                              -2-




Hon. Robert W. Lehrburger
United States Magistrate Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

BYECF

cc:     Counsel of Record
